Title: To Thomas Jefferson from Jean Marie de Bordes, 29 November 1804
From: Bordes, Jean Marie de
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia 29th November 1804.
                  
                  In answer to the letter I had the honour of adressing to your Excellency, concerning the arrearages of my pay, which I would not have claimed, had I been in less distressing circumstances, you observed there was not yet any law passed on the subject, and I should wait ’till some resolve should be taken by Congress in favour of my claims. But I will observe to your Excellency that I came to this country destitute of every means, being one of the unfortunate victims of Saint-Domingo; that I have not only my-self, but a family to maintain by the name of Osborne, who are natives of this place and not unknown to you, and if something is not immediately done in support of their existence and mine, we must necessarily perish for want.—As it is not now, says your Excellency, in the power of Congress to give my services their due reward, I presume to think the benevolent chief of a people so generous to foreign misfortune, will listen to his natural feelings, and coming to the assistance of a man who exposed him-self in the defence of their country, offer him any situation that may render life comfortable, ’till he receives from them that proof of their sensibility which I am confident they are always ready to give. Should therefore any such situation be now at the disposal of your Excellency, which you would be so Kind as to honour me with, I should look upon it, not only as a compensation, but a particular favour conferred on me. Then would be devoted to gratitude a life preserved by generosity, and all its moments spent in the most effectual exertions to prove my-self worthy of the benefit by my constant zeal and devotion to the benefactor.
                  I have the honour to be with respect, your Excellency’s, Tthe most humble and most obedient servant,
                  
                     
                        de Bordes. 
                     Corner of Walnut and Front-streets pa
                  
                  
                     P.S. My life has been entirely military, and I think my-sef a perfect master of the french tongue; this is sufficient to direct your Excellency’s good will towards me.
                  
               